DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/28/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 32-65 are allowed.
The following is an examiner’s statement of reasons for allowance: 
each power module including two switches connected in series and having an input and an output which are respectively connected to the voltages and a common connection between the switches which provides an output phase of the multiple phase alternating current, and the switches are switched to produce the output phase of the multiple phase alternating current; two diodes connected in series between the voltages, having an output providing energy recovery of switching losses from the switches and are coupled together at a common point; a first capacitor coupled between the reference voltage and the output of the two diodes which stores energy recovered from the switching losses of the switches; a second capacitor coupled between the common point of the switches and the common point of the diodes for producing voltage modulation of soft switching losses of the switches; and wherein each power module does not include a resistor coupled between the non-reference voltage and the output phase of alternating current..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	The prior art Paesler et al. DE10062075 (A1) teaches three switching, each switching arm including a power conversion module, each switching arm respectively converting the direct current into an output of a different phase of the three phase alternating electrical current power, the power conversion module including two inputs for connection to the direct current input, two switches placed in series between the inputs for connection to the direct current input, and a first output disposed between the two switches for providing one of the three phases of alternating current
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. UEDA et al CN 1619936 A “Inverter Circuit And Motor Driving Device” teaches the inverter circuit, the plurality of capacitors are serially connected first and second capacitor, said switch circuit comprises first and second switching elements, first and second diode; in parallel to the series connection of switching element, a third and a fourth diode, connected in parallel with the switch element of the series connection point of the first and second diodes and one of the input end is connected to the connection point of the third and fourth diode connected with the other of the input end of, the connection point of the two switching elements connected with the connection point of the two capacitors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CORTEZ M COOK/Examiner, Art Unit 2837